[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                May 21, 2008
                              No. 07-13749                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                         Agency Nos. A97-390-985
                              A97-390-986

YODIT DESTA TEAME,
ALAY MANA TARKEGN,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (May 21, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Yodit Desta Teame and Alay Mana Tarkegn petition this Court for review of
the denial of their applications for asylum and withholding of removal under the

Immigration and Nationality Act and the United Nations Convention Against

Torture and other Cruel, Inhuman, or Degrading Treatment or Punishment. 8

U.S.C. §§ 1158; 8 C.F.R. § 208.16(b), (c). The Board of Immigration Appeals and

immigration judge denied the applications based on a finding that Teame and

Tarkegn were not credible. We deny the petition.

      We review credibility determinations under the substantial evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Adverse

credibility findings will be reversed “only if the evidence ‘compels’ a reasonable

fact finder to find otherwise.” Id. at 1231(quoting Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1230 (11th Cir. 2005) (internal quotation marks omitted)). An

adverse credibility determination may be based on inconsistencies, inaccuracies,

and falsehoods in the applicant’s oral and written statements. 8 U.S.C. §

1158(b)(1)(B)(iii).

      Substantial evidence supports the decision that Teame and Tarkegn were not

credible. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001).

Teame and Tarkegn presented inconsistent and implausible testimonies about their

marriage, Teame’s country of birth, where they had lived and worked, their church

attendance, and whether they had suffered persecution on account of their religion.

The immigration judge and Board provided specific, cogent reasons to support the
                                          2
adverse credibility determination. Chen, 463 F.3d at 1231. Teame and Tarkegn

offer no explanation for their inconsistencies that would “‘compel’ a reasonable

fact finder” to reverse that credibility finding or to conclude that they established

eligibility for asylum and withholding of removal. Id.

      Teame and Tarkegn’s petition for review is DENIED.

      PETITION DENIED.




                                           3